FILED
                             NOT FOR PUBLICATION                             MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: SHANEL ANN STASZ,                         No. 11-60025

                Debtor,                          BAP No. 10-1145


SHANEL ANN STASZ,                                MEMORANDUM *

                Appellant,

  v.

ROSENDO GONZALEZ, Chapter 7
Trustee,

                Appellee.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Pappas, Dunn, and Kirscher, Bankruptcy Judges, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Chapter 7 debtor Shanel Ann Stasz appeals pro se from the Bankruptcy

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order

compelling turnover of estate property. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly concluded that the funds held on account of

the West Hollywood Domestic Non Grantor Trust were property of the bankruptcy

estate because the law of the case established that Stasz had rescinded that trust

before filing for bankruptcy. See Thomas v. Bible, 983 F.2d 152, 154 (9th Cir.

1993) (law of the case doctrine generally precludes reconsideration of an issue that

has already been decided by the same court, or a higher court, in the identical

case); see also Abele v. Phoenix Suns Ltd. P’ship (In re Harrell), 73 F.3d 218, 219

(9th Cir. 1996) (per curiam) (bankruptcy estate “includes ‘all legal or equitable

interests of the debtor in property as of the commencement of the case’” (quoting

11 U.S.C. § 541(a)(1)).

      We do not address issues raised for the first time on appeal. See Brown v.

Gen. Tel. Co. of Cal., 108 F.3d 208, 210 n.1 (9th Cir. 1997) (per curiam).

      Stasz’s contentions concerning collateral estoppel, the trust’s alleged exempt

status, and the necessity of an adversary proceeding are unpersuasive for the


                                           2                                      11-60025
reasons stated by the BAP.

      AFFIRMED.




                             3   11-60025